Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                    PageID.1     Page 1 of 20




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN,
                                  SOUTHERN DIVISION


BRANDON ASTRAUCKAS                                   )
and JULIE HLYWA,                                     )
                                                     )
                                                     )
               Plaintiffs,                           )
                                                     )
       v.                                            )      Case No.
                                                     )
GRETCHEN WHITMER, in her official                    )
capacity as Governor of Michigan,                    )
                                                     )      Jury Trial Demanded
                                                     )
               Defendant.                            )

            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                                       INTRODUCTION

       We live in extraordinary times. For the first time in American history, a Governor

suspended the Constitutional liberties of her state‘s citizens, proclaiming an ―emergency‖

exception to the Bill of Rights. This case harbors no precedent. Indeed, the closest precedent is a

case that lives in infamy: Korematsu vs. United States, 323 U.S. 214 (1944), unanimously

overturned by Trump v. Hawaii, 585 U.S. (2018). The Plaintiffs seek to protect their rights

safeguarded under the First, Fourth, Fifth and Fourteenth Amendments to the United States

Constitution in this legal action for declaratory and injunctive relief against GRETCHEN

WHITMER in her official capacity as the Governor of the State of Michigan (the ―Governor‖)

arising out of her unlawful Executive Orders No. 2020-21 and No. 2020-42. The Governor

placed the Plaintiffs, and most of Michigan, under mass house arrest, without inclusion of

Constitutional activities as essential services, and by taking property rights without due process


                                                1
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                      PageID.2      Page 2 of 20




of law or just compensation. The Governor‘s predicate for state action is without compelling

evidence just as the means taken are not narrowly tailored.

                                              PARTIES

1.        Plaintiffs BRANDON ASTRAUCKAS and JULIE HLYWA are a married couple who

are residents of the city of Grosse Pointe Farms, in Wayne County, Michigan. They own a

waterfront cottage on Torch Lake in Kalkaska County, Michigan, that they rent to vacationers.

2.        Defendant, GRETCHEN WHITMER, named in her official capacity, is the Governor of

the State of Michigan, is responsible for enforcing the laws of the State of Michigan, and is

charged with implementing policy through executive orders, including the Executive Orders that

took effect on March 24, 2020 and April 9, 2020.

                                  JURISDICTION AND VENUE

3.        This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343.

4.        Plaintiffs‘ claims for declaratory and injunctive relief are authorized by 42 U.S.C. §§

1983, 28 U.S.C. §§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and

the general legal and equitable powers of this Court.

5.        Venue is proper in this District under 28 U.S.C. §1391(b) because a substantial part of the

events or omissions giving rise to Plaintiffs claims occurred in this judicial district.

                                               FACTS

          The COVID-19 Pandemic

6.        COVID-19 is an infectious disease affecting the respiratory system, which was first

identified in 2019, in Wuhan, China. Since then, it spread globally and is now present in all 50

states.



                                                   2
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                     PageID.3     Page 3 of 20




7.        Historically, no virus infects more than a small percentage of the population in an

infected area over a short time period. The worst virus to hit this country in the last century, the

Spanish Flu, required three years and multiple variants to even reach a third of the population in

a given area.


8.        The COVID-19 virus spreads through close, continuous contact in confined quarters via

respiratory droplets produced when people cough or sneeze, but is not generally airborne, and

more than 80% of people will not get infected even when exposed. The evidence shows the risk

of death from infection of the virus transmitted to people while driving, transmitted in open air in

public parks or on public streets, transmitted while shopping in stores or restaurants, or

transmitted anywhere outside a confined setting, is negligible to non-existent, and substantially

less than dying or suffering serious injury from a car accident, bike accident, or from medical

error.


9.        Amongst the small minority of people infected, many will be asymptomatic. Amongst the

very few who get infected and ill, all but a small minority will suffer no disabling or debilitating

conditions or symptoms. The risk of death from the virus for the working age population under

65 years of age without serious underlying medical conditions is less than the risk from driving a

car for a year on American streets and highways.1


10.       There is no evidence that house arrest, intra-state travel bans, prohibitions on purchases

of gardening seeds or American flags, prevention of people staying at two different homes they

own, drive-in church services, rental property businesses, or public rallies employing social

distancing techniques, substantially reduces the risk of infection for those vulnerable to disabling

1
    https://www.livescience.com/death-rate-lower-than-estimates.html
                                                       3
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                      PageID.4      Page 4 of 20




illness or death. Meanwhile, there is substantial evidence that locking people up in confined

quarters, compelling continuous close contact with others, poses the greatest risk of infection to

those most vulnerable.

         Executive Orders No. 2020-21 and No. 2020-42

11.    On March 24, 2020, Governor Whitmer issued Executive Order No. 2020-21 requiring

all citizens of the State of Michigan to stay at home or at their place of residence except when

leaving to obtain ―essential‖ items, which the Governor limited to certain foods, prescriptions,

and limited forms of health care.

12.    Executive Order 2020-21 is described as a ―[t]emporary requirement to suspend activities

that are not necessary to sustain or protect life.‖ A true and correct copy of this order can be

found at https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-522626--,00.html.

13.    The order limited gatherings and travel, and required workers who the Governor

unilaterally determined were ―not necessary to sustain or protect life‖ to stay under house arrest.

14.    The Governor rescinded the order on April 9, 2020, and replaced it with Executive Order

No. 2020-42, (the ―Order‖), which is in effect until May 1, and went further in restricting the

movement     of   Michigan     residents.   A    true   and   correct   copy    can   be    found    at

https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705-525182--,00.html

15.    Order 2020-42 suspends almost all Constitutional liberties for the citizens of Michigan

and effectively declares an ―emergency‖ exception to the Bill of Rights by failing to identify the

exercise of core Constitutional rights as essential activities, thereby depriving citizens of the right

to free expression of religion, political association, public assembly, circulating petitions

(including recall petitions) by most effective means, the right to privacy, the right to travel, the



                                                  4
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                   PageID.5     Page 5 of 20




right to practice one‘s profession, vocation or occupation, and the right to property protected by

due process of law and just compensation for any taking thereof.

16.    For example, the order forbids residents from going to a neighbor‘s home to visit or

inviting a neighbor into one‘s own home.


17.    The current order also states that travel between two residences is not permitted. For

example, residents aren‘t allowed to travel from their primary residence in Southeastern

Michigan to a Northern Michigan vacation home.


18.    Order 2020-42 further prevents any property owner from renting or leasing his or her

property for anything other than providing critical infrastructure.

19.    Under Order 2020-42 the Plaintiffs have been prevented from exercising some of their

most fundamental rights enjoyed by citizens of the United States and the State of Michigan.

20.    Under threat of fines and criminal penalties the Plaintiffs are prohibited from traveling

freely within the State of Michigan, visiting family and friends, and attending to or utilizing

their privately owned property for the duration of Order 2020-42.

21.    Order 2020-42 imposes severe fines and criminal penalties for any resident of the State

of Michigan operating out of compliance with the Order.

22.    Notably absent from Order 2020-42, or any other executive orders issued by Governor

Whitmer, is any provision addressing the inherent financial burden inflicted by the Orders on

individuals and businesses throughout Michigan as a direct result of the mandated shutdowns.

23.    Governor Whitmer‘s restrictions on businesses began on March 24, 2020, and were

extended on April 13, 2020. Order 2020-42 will remain in effect until May 1, 2020, and as of

the filing of this Complaint, it remains in effect.
                                                      5
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                   PageID.6     Page 6 of 20




24.    Order 2020-42 requires Plaintiffs‘ Torch Lake vacation home to sit idle at a time when it

normally would be rented out to generate revenue for Plaintiffs.

25.    One renter has already cancelled ($2,400 lost). At least three others have asked to have

payments delayed ($15,000-$20,000 in potential lost rental income). If Governor Whitmer‘s

order gets extended to mid-May or June, Plaintiffs expect to lose $30,000 to $40,000. Last year,

Plaintiff‘s rental income was $60,000.

26.    Plaintiff‘s can‘t prepare their vacation home for the summer rental season, for example,

painting and adding mulch, rocks and flowers.

27.    Plaintiff Hlywa‘s law practice, which includes family and criminal law, has been

impacted. For example, she can‘t meet with clients in person or access files and materials in her

office. She‘s lost income since cases have been adjourned as far out as July.

28.    Despite issuing Orders 2020-21 and 2020-42 under the pretext of taking for a public

purpose, Governor Whitmer did not provide compensation for those who suffered substantial –

and perhaps total – diminution of value in their property interests as a result. Orders 2020-21

and 2020-42 by their operative provisions deprived Plaintiffs of all economically beneficial use

of their property.

29.    Orders 2020-21 and 2020-42 constitute a regulatory taking implemented for a

recognized public purpose, and therefore the failure to pay just compensation contravenes the

Takings Clause of the Fifth and Fourteenth Amendments. Coalition for Gov't Procurement v.

Fed. Prison Indus., 365 F.3d 435, 478, (2004) see also Horne v. Dep't of Agric., 576 U.S. 350,

135 S. Ct. 2419, 2426 (2015) (―Nothing in the text or history of the Takings Clause, or our

precedents, suggests that the rule is any different when it comes to appropriation of personal

property. The Government has a categorical duty to pay just compensation when it takes your
                                                6
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                     PageID.7      Page 7 of 20




car, just as when it takes your home.‖).

                                           AUTHORITY

30.    Governor Whitmer justified her authority to enact the Orders by citing a set of broad

emergency statutes that she said authorized her actions to stem the spread of COVID-19 across

the State of Michigan.

31.    Notwithstanding their purported public purpose, Governor Whitmer‘s Orders halted all

economic activity and violate fundamental rights protected by the Constitution of the United

States and the Constitution of the State of Michigan.

32.    The Governor failed to substantiate any evidence to compel her actions taken served any

compelling public purpose. The Governor failed to substantiate any evidence to compel her

actions taken were narrowly tailored to alternative courses of action she could have taken. This is

because no evidence supports the Governor‘s actions, taken without precedence or justification.

33.    There is no evidence the Governor‘s actions will significantly reduce the risk of excess

deaths in Michigan, nor that her chosen course of actions would achieve those ends better than

policy alternatives available to her, including social distancing rules for the engagement of social

activity and special protections for those most vulnerable, such as the elderly and those with

underlying at-risk medical conditions.

34.    There is evidence the Governor‘s actions will cause substantial and irreparable harm,

aside from and beyond the harm to civil liberties, economic opportunity, and the pursuit of

happiness they incalculably inflict, including harm to the physical and mental health of hundreds

of thousands of people in Michigan, including increasing risk of higher suicides, stress-induced

deaths, and shorter life expectancy. The trade-off of sacrificing quality of life for quantity of life

the Governor claims as her pretextual predicate for her unprecedented monarchial claims of
                                                  7
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                    PageID.8      Page 8 of 20




power over the state‘s citizens endangers those citizens more than it safeguards them, by every

material metric.

35.    The Governor failed to obtain approval within the tricameral protections of separated

powers of government, as the legislature did not approve her actions nor did the judiciary assent

to them, while the public never obtained any participation rights in the process at all. Meanwhile,

their protest and petition rights are stripped, stopped or seriously circumvented.

36.    The methodological approach of the Governor included over-reliance on partisan data

sources she knew to be unreliable and undependable, elevating dubious data over historical

evidence, documented surveys, and scientific, evidence-based, empirically-sound advice from

experienced scholars, such as eminent Stanford Professor John Ioannidis. Dissident or different

opinions were excluded or precluded; reliable and documented data ignored; historical

evidence and practice abdicated; and democratic means of decision-making eviscerated.

                                   COUNT ONE: 42 USC 1983

                (Violation of First, Fourth and Fourteenth Amendment Rights)

37.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

38.    The First Amendment to the United States Constitution provides ―Congress shall make

no law respecting an establishment of religion, or prohibiting the free exercise thereof; or

abridging the freedom of speech, or of the press; or the right of the people peaceably to

assemble, and to petition the Government for a redress of grievances.‖ U.S. Const. amend. I.

39.    The First Amendment‘s guarantees of freedom of speech, freedom of the press, freedom

of assembly, and freedom to petition for redress of grievances are applied to the states and their

political subdivisions under the Fourteenth Amendment to the United States Constitution.
                                                 8
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                     PageID.9      Page 9 of 20




40.    Under 42 U.S.C. § 1983, every person who, under color of state law, subjects any citizen

of the United States to the deprivation of ―rights, privileges, or immunities secured by the

Constitution and laws,‖ shall be liable to the injured party.

41.    As the Supreme Court acknowledged in the only case in American history that has any

degree of parallel to the Governor‘s Orders, Korematsu, the test for the Governor‘s actions are

whether her order meets the strictest scrutiny under the law: whether her order imposes

limitations narrowly tailored to a compelling public interest. 323 U.S. 214.

42.    Assuming the public interest is prevention of serious disease and death, the Governor‘s

Order fails to narrowly tailor her restrictions on Michiganders‘ liberty to substantially reduce the

risk of disease or death, and, in fact, many aspects of her order increase the risk of injury or death

far more than they reduce those risks, while restraining far more liberty than necessary to achieve

any real reduction in public risk.

43.    The Governor ignored the many far less restrictive means available to her, including the

past historical methods of quarantining the ill or those with reasonable suspicion of carrying

transmittable disease, limiting mass gatherings in confined quarters, social distancing protocols,

and protection of the most vulnerable at nursing homes, long-term care facilities, and in

hospitals. Instead, the Governor‘s actions have hospitals laying off or furloughing staff, nursing

homes with less ability to function safely and residents more confined to their quarters where

they are most exposed. The Governor has sacrificed the public economy, civil liberties, and state

of mind for her extraordinary experiment in converting the quarantining of the sick to a mass

house arrest of the healthy.

44.    The Governor‘s orders deprive the Plaintiffs of their ability to attend church, assemble

safely and publicly for purposes of political protest or petitioning, travel within the state,
                                                  9
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                   PageID.10     Page 10 of 20




associate with whom they choose in their own homes, and have their freedom of physical

movement restrained by the state, as a form of house arrest in their own homes, without

reasonable suspicion or probable cause that they committed any crime or present any imminent

risk of harm to self or others.

45.     As a direct and proximate result of the Governor‘s violation of the First, Fourth and

Fourteenth Amendments as set forth in this Complaint, Plaintiffs suffered irreparable harm,

including the loss of their fundamental constitutional rights, entitling them to declaratory and

injunctive relief.

46.     Plaintiffs have no adequate legal, administrative, or other remedy by which to prevent or

minimize the continuing irreparable harm to their constitutional rights.

47.     Plaintiffs are therefore entitled to declaratory and permanent injunctive relief pursuant to

28 U.S.C. §§ 2201, 2202.

                                  COUNT TWO: 42 USC 1983

                       Violation of the Takings Clause—42 U.S.C. §1983

48.     Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

49.     The Takings Clause of the Fifth Amendment provides that private property shall not ―be

taken for public use, without just compensation.‖ U.S. Const. Amend. V.

50.     The Takings Clause ―is designed not to limit the governmental interference with property

rights per se, but rather to secure compensation in the event of otherwise proper interference

amounting to a taking.‖ Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 536–37 (2005) (quoting

First English Evangelical Lutheran Church of Glendale v. County of Los Angeles, 482 U.S. 304,

315 (1987) (emphasis in original)).
                                                 10
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                 PageID.11      Page 11 of 20




51.    The Takings Clause bars government actors ―from forcing some people alone to bear

public burdens which, in all fairness and justice, should be borne by the public as a whole.‖

Armstrong v. United States, 364 U.S. 40, 49 (1960).

52.    Governor Whitmer issued the COVID-19 closure Orders as a means of slowing the

spread of the novel coronavirus. Governor Whitmer has acted under color of state law, and the

closure Orders were issued to serve a public purpose by a duly elected state official. Governor

Whitmer‘s Orders adversely impacted Plaintiffs‘ use of their tangible property to such an extent

that, at least temporarily, the Orders entirely diminished the economically beneficial use of that

property.

53.    During the indefinite period of shutdown, the Orders prohibit all economically beneficial

and profitable uses of Plaintiff‘s tangible property; save bare ownership, the entire bundle of

property rights was extinguished.

54.    Orders 2020-21 and 2020-42 make it commercially impracticable to use the property

belonging to Plaintiffs for any economically beneficial purpose, and inflict very nearly the same

effect for constitutional purposes as appropriating or destroying [the property as a whole]. Tenn.

Scrap Recyclers Ass'n v. Bredesen, 556 F.3d 442, 455, (2009)

55.    The Takings Clause ―is designed not to limit the governmental interference with

property rights per se, but rather to secure compensation in the event of otherwise proper

interference amounting to a taking.‖ Lingle, 544 U.S. at 536–37 (quoting First English

Evangelical Lutheran Church of Glendale, 482 U.S. at 315 (emphasis in original)).

56.    The Takings Clause bars government actors ―from forcing some people alone to bear

public burdens which, in all fairness and justice, should be borne by the public as a whole.‖

Armstrong, 364 U.S. at 49.
                                               11
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                    PageID.12      Page 12 of 20




57.       Governor Whitmer issued 2020-21 and 2020-42 as a means of slowing the spread of the

novel coronavirus. Governor Whitmer acted under color of state law, and Orders 2020-21 and

2020-42 were issued to serve a public purpose by a duly elected state official and his designee.

58.       Orders 2020-21 and 2020-42 adversely impacted Plaintiffs‘ use of their tangible

property to such an extent that, at least temporarily, the Orders entirely diminished the

economically beneficial use of those properties.

59.       Under Orders 2020-21 and 2020-42, Plaintiffs have been deprived of all economically

beneficial and profitable uses of their tangible property and the benefit of owning their

property; save bare ownership, the entire bundle of property rights was extinguished.

60.       Orders 2020-21 and 2020-42 require physical locations housing ―non-critical

infrastructure‖ businesses, or those used as second homes or vacation homes to remain idle.

61.       Order 2020-42 prohibits the affected properties from being leased, subleased, bought,

sold or used for other purposes.

62.       The Supreme Court ―recognized that government regulation of private property may, in

some instances, be so onerous that its effect is tantamount to a direct appropriation or ouster—

and that such ‗regulatory takings‘ may be compensable under the Fifth Amendment.‖ Lingle,

544 U.S. at 537.

63.       ―The general rule at least is that while property may be regulated to a certain extent, if

regulation goes too far it will be recognized as a taking.‖ Pennsylvania Coal Co. v. Mahon, 260

U.S. 393, 415–16 (1922).

64.       Governor Whitmer‘s executive Orders ―go too far‖ and must ―be recognized as a taking.‖

See id.

65.       Otherwise, without just compensation guaranteed by the Takings Clause, the plaintiffs
                                                  12
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                   PageID.13      Page 13 of 20




will be privately saddled with the cost of paying for government action undertaken for the

common good.

66.    Plaintiffs have suffered a complete loss of ―all economically beneficial uses‖ of their

property while Order 2020-42 remains in effect. This complete loss constitutes a categorical

taking, whether it be Plaintiffs‘ inability to operate their businesses at their physical locations

or their inability to exercise any of their other property rights with regard to their tangible

property. See Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1019 (1992).

67.    Plaintiffs have been called upon to sacrifice all usage of their property in the name of

the common good, that is, to leave their property economically and otherwise idle, and for this,

they have suffered a taking. Lucas, 505 U.S. at 1019.

68.    In the alternative, under the framework articulated by the Supreme Court in Penn

Central, Order 2020-42 constitutes a taking based upon ―the magnitude of [the Orders‘]

economic impact and the degree to which [the Orders] interfere[] with legitimate property

interests.‖ Lingle, 544 U.S. at 540; Penn Central Transp. Co. v. New York City, 438 U.S. 104,

124 (1978).

69.    The Supreme Court‘s analysis in Penn Central sets forth the framework for assessing

whether government action is considered a regulatory taking, identifying ―several factors that

have particular significance.‖ 438 U.S. at 124.

70.    The court looks to three factors when analyzing a taking: (1) ―[t]he economic impact of

the regulation on the claimant,‖ (2) ―the extent to which the regulation has interfered with

distinct investment-backed expectations,‖ and (3) ―the character of the governmental action,‖

Id. While these factors provide ―important guideposts,‖ ―[t]he Takings Clause requires careful

examination and weighing of all the relevant circumstances.‖ Palazzolo v. Rhode Island, 533
                                                  13
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                  PageID.14      Page 14 of 20




U.S. 606 at 617, (2001); see also Tahoe– Sierra, 535 U.S. at 321, 122 S.Ct. 1465 (whether a

taking has occurred ―depends upon the particular circumstances of the case‖); Yee v. City of

Escondido, 503 U.S. 519, 523, 112 S.Ct. 1522, 118 L.Ed.2d 153 (1992) (regulatory takings

claims ―entail[ ] complex factual assessments‖). Lost Tree Vill. Corp. v. United States, 115 Fed.

Cl. 219, 228 (2014) (emphasis added).

71.    Even if the regulation falls short of eliminating all economically beneficial use, a taking

nonetheless may have occurred, Palazzolo, 533 U.S. at 617.

72.    Since the onset of Governor Whitmer‘s Orders, Plaintiffs have not been permitted to

use their physical locations to operate their businesses, nor have they been allowed to use their

tangible property for any economically profitable use.

73.    Orders 2020-21 and 2020-42 have either entirely drained Plaintiff‘s property of all

economic value during their pendency, or have nearly done so; in either event, the diminution

of value and government interference caused by these Orders is an unconstitutional taking

without just compensation.

                                  COUNT THREE: 42 USC 1983

                              Interference With Property Interests

74.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

 75.     Never in the modern history of the United States – even in war time – has such an

 invasive action striping citizens of fundamental rights been taken by a government order.

 76.     The Plaintiffs have a protected liberty interest in their right to live without arbitrary

 governmental interference in their fundamental property right to use and enjoy land in which

 they hold a recognized interest. See MFS, Inc. v. DiLazaro, 771 F. Supp. 2d 382, 440–41
                                                14
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                    PageID.15    Page 15 of 20




 (E.D. Pa. 2011) (citing DeBlasio v. Zoning Bd. of Adjustment for Twp. of W. Amwell, 53 F.3d

 592, 600 (3d Cir.1995)); see also Horne, 576 U.S. 350, 135.

 77.    The Supreme Court ―ha[s] emphasized time and again that ―[t]he touchstone of due

 process is protection of the individual against arbitrary action of government[.]‖ Cty. of

 Sacramento v. Lewis, 523 U.S. 833, 845 (1998) (quoting Wolff v. McDonnell, 418 U.S. 539,

 558 (1974)).

 78.    ―[T]he fault [may] lie[] in a denial of fundamental procedural fairness … or in the

 exercise of power without any reasonable justification in the service of a legitimate

 governmental objective[.]‖ Id. at 845-846 (citations omitted).

 79.    ―‗[S]ubstantive due process prevents the government from engaging in conduct

 that ‗shocks the conscience,‘ ... or interferes with rights ‗implicit in the concept of ordered

 liberty[.]‘‖ United States v. Salerno, 481 U.S. 739, 746 (1987) (quoting Rochin v.California,

 342 U.S. 165,172 (1952), and Palko v. Connecticut, 302 U.S. 319, 325–326 (1937)).

 80.    ―[T]he substantive component of the Due Process Clause is violated by executive

 action only when it can properly be characterized as arbitrary, or conscience shocking, in a

 constitutional sense.‖ Lewis, 523 U.S. at 847 (quotations omitted).

 81.    Orders 2020-21 and 2020-42 as set forth above, constitute arbitrary, capricious,

 irrational and abusive conduct which unlawfully interferes with Plaintiffs‘ liberty and

 property interests protected by the due process clause of the Fourteenth Amendment to the

 United States Constitution.

 82.    Governor Whitmer has acted under color of state law with the intent to unlawfully

 deprive the Plaintiffs of their liberty and property without substantive due process in violation

 of the Fourteenth Amendment to the United States Constitution.
                                                15
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                   PageID.16     Page 16 of 20




 83.     Governor Whitmer‘s actions, including issuance and enforcement of 2020-21 and

 2020-42 constitute the official policy, custom, and practices of the State of Michigan.

 84.     Orders 2020-21 and 2020-42 intrude upon the Plaintiffs‘ use and enjoyment of their

 property and separately impacts upon the use of their tangible property. See DeBlasio, 53 F.3d

 at 601. Therefore, Governor Whitmer has violated Plaintiffs‘ substantive due process rights.

 See also Nashville, C. & St. L. Ry. v. Walters, 294 U.S. 405, 415 (1935).

 85.     Governor Whitmer has arbitrarily, irrationally and capriciously imposed upon

 Plaintiffs‘ use and enjoyment of their property by, inter alia, requiring both Plaintiffs to

 shutdown indefinitely and to privately bear the burden for such publicly beneficial decisions,

 which are aimed at slowing the spread of the novel coronavirus. See DeBlasio, 53 F.3d at 601.

 86.     Governor Whitmer‘s behavior does not comport with traditional ideas of fair play and

 decency, Breithaupt v. Abram, 352 U.S. 432, 435 (1957), shocks the conscience and violates

 the ‗decencies of civilized conduct.‘‖ See Lewis, 523 U.S. 833, 846–47 (citations omitted);

 and, thereby, violates Plaintiffs‘ Substantive Due Process Rights.

 87.     Governor Whitmer has acted intentionally, willfully, wantonly, and with callous and

 reckless disregard for Plaintiffs‘ constitutional rights.

 88.     As a direct and proximate result of Governor Whitmer‘s Executive Orders, Plaintiffs

 have and will continue to sustain monetary damages including loss in the value of the tangible

 property and physical locations, lost revenues, profits, expenses, attorneys‘ fees, and other

 costs incurred.




                                                  16
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                    PageID.17      Page 17 of 20




                                   COUNT IV: 42 U.S.C. §1983

                         Interference With Right To Travel & Associate

89.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

 90.   The Plaintiffs have a right to be free from intrusion into their familial relationships and

 the fundamental freedom of their right to associate. Roberts v. United States Jaycees, 468

 U.S. 609 (1984). Moreover, the constitutional shelter afforded such relationships reflects the

 realization that individuals draw much of their emotional enrichment from close ties with

 others. Protecting these relationships from unwarranted state interference therefore safeguards

 the ability independently to define one's identity that is central to any concept of liberty. Id at

 619. Family relationships, by their nature, involve deep attachments and commitments to the

 necessarily few other individuals with whom one shares not only a special community of

 thoughts, experiences, and beliefs but also distinctively personal aspects of one's life. Id at

 619-620.

91.    As a result of the Order, Plaintiffs have been denied their right guaranteed by the United

States Constitution to travel, including from their main residence in Grosse Pointe Farms to their

vacation home on Torch Lake.

92.    As early as the Articles of Confederation, we recognized freedom of movement (Article

4), as so fundamental it did not need express protection, including naturally under the Privileges

and Immunities clause of the Constitution, amongst other provisions.

93.    Freedom of movement has been judicially recognized as a fundamental Constitutional

right ever since Corfield v. Coryell, 6 Fed. Cas. 546 (1823).

 94.     The Plaintiffs have a protected liberty interest in their right to associate with their
                                                 17
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                  PageID.18      Page 18 of 20




 friends, family and significant others without arbitrary governmental interference. Loving v.

 Virginia, 388 U.S. 1 (1967).

95.     The Supreme Court has emphasized time and again that the touchstone of due process

is protection of the individual against arbitrary action of government. Lewis, 523 U.S. at 845

(quoting Wolff v. McDonnell, 418 U.S. 539, 558 (1974)). The fault may lie in a denial of

fundamental procedural fairness … or in the exercise of power without any reasonable

justification in the service of a legitimate governmental objective. Id at 845-846 (citations

omitted).

96.     Choices to enter into and maintain certain intimate human relationships must be

secured against undue intrusion by the State because of the role of such relationships in

safeguarding the individual freedom that is central to our constitutional scheme. In this respect,

freedom of association receives protection as a fundamental element of personal liberty.

Roberts v. United States Jaycees, 468 U.S. 609, 617-618 (1984).

97.     This Court has long recognized that freedom of personal choice in matters of family life

is one of the liberties protected by the Due Process Clause of the Fourteenth Amendment.

Cleveland Bd. of Educ. v. LaFleur, 414 U.S. 632, 639-640, (1974) see also Loving, 388

U.S. a t 12; Griswold v. Connecticut, 381, U.S. 479; Pierce v. Society of Sisters, 268 U.S.

510; Meyer v. Nebraska, 262 U.S. 390.

98.     The test for a substantive-due-process right is twofold: whether the right is

―objectively, deeply rooted in this Nation's history and tradition‖ and whether ―the crucial

guideposts‖ of ―[o]ur Nation's history, legal traditions, and practices‖ support the right. The

fundamental rights recognized under substantive due process include ―personal decisions

relating to marriage . . . family relationships, child rearing, and education,‖ which often
                                                18
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                  PageID.19      Page 19 of 20




―involv[e] the most intimate and personal choices a person may make in a lifetime.‖ Fakoya v.

County of Clark, 2014 U.S. Dist. LEXIS 143240, 13-14, 2014 WL 5020592.

 99.     Orders 2020-21 and 2020-42, as set forth above, constitute arbitrary, capricious,

 irrational and abusive conduct which unlawfully interferes with Plaintiffs‘ liberty and the right

 to associate with friends and family, as well as their right to travel, as protected by the due

 process clause of the Fourteenth Amendment to the United States Constitution.

 100.    Governor Whitmer has acted under color of state law with the intent to unlawfully

 deprive the Plaintiffs of their liberty and property without substantive due process in violation

 of the Fourteenth Amendment to the United States Constitution.

 101.    Governor Whitmer‘s actions, including issuance and enforcement of Orders 2020-21

 and 2020-42 constitute the official policy, custom, and practices of the State of Michigan.

 Therefore, Governor Whitmer has violated the Plaintiffs‘ substantive due process rights.

 102.    Governor Whitmer has acted intentionally, willfully, wantonly, and with callous and

 reckless disregard for Plaintiffs‘ constitutional rights.

 103.    As a direct and proximate result of Governor Whitmer‘s Executive Orders, the

 Plaintiffs have and will continue to sustain damages including attorneys‘ fees and other costs

 incurred.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs ask this Court:

   A. To issue a preliminary injunction, and ultimately a permanent injunction, restraining

Governor Whitmer, her officers, agents, servants, employees, and attorneys, and any persons in

active concert or participation with them, from enforcing or complying with Orders 2020-21 and

2020-42.
                                                  19
Case 3:20-cv-10960-RHC-RSW ECF No. 1 filed 04/17/20                   PageID.20    Page 20 of 20




   B. To enter a judgment declaring that Orders 2020-21 and 2020-42 violate the First, Fourth,

Fifth and Fourteenth Amendments to the U.S. Constitution.

   C. To award Plaintiffs compensatory damages in the amount owed as just compensation for

the regulatory taking of their physical location and tangible property;

   D. To award Plaintiffs compensatory damages in the amount owed as just compensation for

Governor Whitmer‘s violations of the Due Process Clause of the Fourteenth Amendment;

   E. To award Plaintiffs their attorneys‘ fees and costs pursuant to 42 U.S.C. § 1988, and

   F. To grant such other and further relief as the Court deems just and proper.

                                                     Respectfully submitted,

                                                     BARNES LAW, LLP



                                                     ____________________________________
                                                     Robert E. Barnes, CA SBN #235919
                                                     Admitted Pro Hac Vice
                                                     601 South Figueroa Street, Suite 4050
                                                     Los Angeles, CA 90017
                                                     (310) 510-6211 – Main
                                                     (310) 510-6225 – Fax
                                                     robertbarnes@barneslawllp.com
                                                     Attorneys for Plaintiffs




                                                20
